Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on August 24th, 2022. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic et al. (USPGPUB No. 2012/0288027 A1, hereinafter referred to as Stan) in view of Oberg et al. (USPGPUB No. 2020/0066299 A1, hereinafter referred to as Oberg).
Referring to claim 1, Stan discloses a method comprising:
identifying, by a training unit of an encoder {“level encoded signaling protocol”, see Fig. 1, [0005]}, a frequency of each symbol value {frequency “during successive time intervals, referred to herein as symbol times”, see Fig. 4, [0049].} in a first set of symbol blocks in a first epoch {“each symbol time corresponds to…”, see Fig. 4, [0049].}, wherein each symbol value has one of at least four possible values {“two data values A and B”, but each value also corresponds to logic 1 or 0, thus creating 4 possible values}; and in a second epoch:
encoding each symbol of another set of symbol blocks {“the sign of the tap weight may similarly be used to change the sign of the transmitted symbol”, last 3 lines of [0054]} based on the identified frequency of each respective symbol value {“multiple symbols are captured per cycle of the sampling clock”, see Fig. 4, [0050].} in the first set of symbol blocks of the first epoch; and communicating, across an interconnect {“transmits data on the signaling path 202”, see Fig. 4, [0049].}, each encoded symbol value {“each of the tap weights is a digital value”, [0054], see Fig. 4, [0054].}.
Stan does not appear to explicitly disclose a frequency of occurrence of each symbol value in a first set of symbol blocks;
However, Oberg discloses a frequency of occurrence of {“a fake transition 812 occurs”, see Fig. 8, [0094]} of each symbol value {“NRZ data is inverted at 814”, see Fig. 8, [0094]} in a first set of symbol blocks {each symbol value “NRZ data” used in a set of symbol “NRZi sequence sent to preamp”, see Fig. 14, [0135]}.
Stan and Oberg analogous because they are from the same field of endeavor, encoding data techniques. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Stan and Oberg before him or her, to modify Stan’s encoder incorporating Oberg’s XOR formula (see Fig. 14, Table 4 and [0133-0136]). 
The suggestion/motivation for doing so would have been to incorporate pulse-based writer then transmits, to the magnetic media writer, the string of data bits including the at least one transition to cause a write head of the magnetic media writer to pulse while writing the magnet to the magnetic storage media (Oberg [0007], last 5 lines) to avoid issues consuming extra power or repeatedly overwrite magnet portions (last 5 lines of [0003]).
Therefore, it would have been obvious to combine Oberg with Stan to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Stan discloses wherein:
encoding each symbol includes performing a first XOR operation based {“while the MSB changes state (i.e., (MSB.sub.N xor MSB.sub.N-1)”, see Fig. 23, [0138].} on the identified frequency of occurrence of each respective symbol value in the first set of symbol blocks of the first epoch {“MSB changes state” referring to “most significant bit” which performs the claimed encoding over “transitions that cross a single threshold level” for the respective symbols, see Fig. 24, [0134].}.

As per claim 3, the rejection of claim 2 is incorporated and Stan discloses wherein:
identifying the frequency of occurrence of each symbol value in the first the set of symbol blocks includes {“MSB changes state” referring to “most significant bit” which performs the claimed encoding over “transitions that cross a single threshold level” for the respective symbols, see Fig. 24, [0134].}: 
storing, in a first circular shift unit {“power scaling logic 259”, see Fig. 7, [0074]; contents of the shift registers within the data/edge deserializer 704, [0150].}, a set of most-recently-used (MRU) symbol values {“most recently stored sample value”, see Fig. 7, [0129].} for the first epoch based on the respective symbol values {“asserts an update weight signal 610”, see Fig. 7, [0129].}; and the first XOR operation is performed using the MRU symbol values {“while the MSB changes state (i.e., (MSB.sub.N xor MSB.sub.N-1)”, see Fig. 23, [0138].} of the first circular shift unit as input {“most recently stored MSB is selected”, see Fig. 22, [0130].}.

As per claim 4, the rejection of claim 3 is incorporated and Stan discloses further comprising:
providing an update signal at an end of each epoch {“update weight signal 610”, see Fig. 7, [0129].} to a multiplexer {“power scaling logic 611”, see Fig. 7, [0129].} of the first circular shift unit that causes a first circular shift register {“power scaling logic 259”, see Fig. 7, [0074].}. to store a new set of MRU symbol values {“generate an updated set of tap weights 226”, see Fig. 7, [0129].}.

Referring to claims 5 and 6 are method claim reciting claim functionality similar to method claim of claims 1-4 respectively, from the perspective of the decoder instead of the encoder, thus rejected under the same rationale as claims 1-4 recited above. 

Referring to claims 7-12 are system claims reciting claim functionality similar to method claim of claims 1-4 respectively, from the perspective of the encoder and decoder combined, thus rejected under the same rationale as claims 1-4 recited above, inter alia, Stan discloses in claim 13, the rejection of claim 12 is incorporated and wherein the first training unit selects a first numerical value for double precision floating point workloads {“scaling operation using integer arithmetic”, [0076].} as the symbol block size and a second numerical value different from the first numerical value for integer workloads {“re-scaled directly after each update”, [0076].}.

As per claim 14, the rejection of claim 7 is incorporated and Stan discloses wherein:
a bit length of each symbol is 3-bits {“contents of the shift registers within the data/edge deserializer 704”, [0150].}, and wherein the interconnect is an eight-level pulse amplitude modulation {“multi-PAM systems”, last 2 lines of [0060].} (PAM-8)-based interconnect {“8-bit sign magnitude implementation”, see Fig. 7, [0074].}.

As per claim 15, the rejection of claim 7 is incorporated and Stan discloses wherein:
the encoder maps each symbol block {“power scaling logic 259” for the claimed mapping, see Fig. 7, [0061-0064].} into one or more codewords {“8b/10b or other signal encoding” known for their use of codewords, [0062].}; the first training unit selects a codeword as a most-recently-used (MRU) codeword {“neighboring symbol that appears in the same transmit interval as the symbol of interest”, [0061].} that has a minimum number of symbol transitions among existing codewords {there’s both existing and “unused code space within a signal encoding protocol”, [0062].}; 
and the encoder sends the selected MRU codeword to a decoder across the interconnect {“not zeroing the ISI from a selected neighboring symbol”, [0061].}.

As per claim 16, the rejection of claim 7 is incorporated and Stan discloses wherein the interconnect is a four-level pulse amplitude modulation (PAM-4) interconnect {“four pulse amplitude modulation levels, 4-PAM”, see Fig. 19, [0118].}.

Referring to claims 17-20 are system claims reciting claim functionality similar to method claim of claims 1-4 respectively, from the perspective of the encoder and decoder combined, thus rejected under the same rationale as claims 1-4 recited above, inter alia, Stan discloses in claim 19, the rejection of claim 18 is incorporated and Stan discloses the decoder includes a zero decompressor to add compressed zero-value symbol values removed by the zero compressor {“re-scaled directly after each update”, [0076].}.

As per claim 20, the rejection of claim 18 is incorporated and Stan discloses wherein each symbol is approximately at one of four amplitude values {“four pulse amplitude modulation levels, 4-PAM”, see Fig. 19, [0118].}.
Response to Arguments
Applicant’s arguments filed on 08/24/2022 have been considered but deemed moot in view of the following explanation: 
 Applicant alleges that the Oberg reference could not be combined as it does not fully teach the limitations recited in claim 1, in particular “identification of a frequency of occurrence of each symbol value” (Remarks page 7-8) on the basis that Oberg merely inserts a “fake transition” and does not identify the transition (Remarks page 8, 1st full paragraph).
Per the Examiner’s rebuttal, the Examiner will further expand upon the claim interpretation to claim 1 further drawn parallels to the Oberg reference. 
The Examiner appreciates the due diligence by the applicant in quoting Oberg’s [0094] and that per the Examiner’s claim interpretation the verb “identifying” has multiple synonyms including “indication”. In Oberg’s [0094] recites “use the control signal 806 to indicate or control polarity” in the sequence of symbol values recognized by “the read/write channel 142” ([0094]). 
The above rationale renders the motivation argument (Remarks page 8, 2nd and 3rd paragraphs) in the further support that the “pulse-based writer 144” must identify such symbols in order to “alerts or modifies the NRZ data 802 to provide the pre-amp data 804” (Oberg [0093]).
For these reasons the current ground of rejection(s) is respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184